NO. 07-07-0433-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



JULY 22, 2008



______________________________





JEREMY NATHAN BRISCOE, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee





_________________________________



FROM THE 64
TH
 DISTRICT COURT OF HALE COUNTY;



NO. A17331-0708; HON. ROBERT W. KINCAID, JR., PRESIDING



_______________________________



Before QUINN, C.J., HANCOCK, J. and BOYD, S.J.
(footnote: 1)
	Jeremy Nathan Briscoe was convicted of aggravated assault with a deadly weapon upon his plea of guilt and sentenced by a jury to confinement for thirteen years and a fine of $10,000.  He timely filed his notice of appeal.

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 2) brief wherein he certifies that, after diligently searching the record, he has concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file his own response if he wished to do so.  By letter dated February 6, 2008, this court also notified appellant of his right to tender his own response and set March 7, 2008, as the deadline to do so.  To date, we have received neither a response nor a request for additional time to file a response.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed  one potential area for appeal.  That involves the legal and factual sufficiency of the evidence to sustain the conviction.  However, counsel reviewed the evidence presented at trial and determined that no reversible error existed.  Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel’s conclusion and to uncover any error pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded the same. 

Accordingly, the motion to withdraw is granted and the judgment is affirmed.



Brian Quinn 

          Chief Justice



Do not publish. 

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2008). 


2:See Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).